Name: Commission Regulation (EC) No 2313/98 of 26 October 1998 altering the export refunds on rice and broken rice
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 27. 10. 98L 288/22 COMMISSION REGULATION (EC) No 2313/98 of 26 October 1998 altering the export refunds on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as last amended by Regulation (EC) No 2072/98 (2), and in particular Article 13 (3) thereof, Whereas the export refunds on rice and broken rice were fixed by Commission Regulation (EC) No 2290/98 (3); Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EC) No 2290/ 98 to the information at present available to the Commis- sion, that the export refunds at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 of Regulation (EC) No 3072/95, with the exception of those listed in paragraph 1 (c) of that Article, exported in the natural state and fixed in the Annex to Regulation (EC) No 2290/98, are hereby altered as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 27 October 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30. 12. 1995, p. 18. (2) OJ L 265, 30. 9. 1998, p. 4. (3) OJ L 286, 23. 10. 1998, p. 31. EN Official Journal of the European Communities27. 10. 98 L 288/23 (ECU/tonne) Product code Destination (1) Amountof refunds (ECU/tonne) Product code Destination (1) Amountof refunds ANNEX to the Commission Regulation of 26 October 1998 amending the export refunds on rice and broken rice 1006 20 11 9000 01  1006 20 13 9000 01  1006 20 15 9000 01  1006 20 17 9000   1006 20 92 9000 01  1006 20 94 9000 01  1006 20 96 9000 01  1006 20 98 9000   1006 30 21 9000 01  1006 30 23 9000 01  1006 30 25 9000 01  1006 30 27 9000   1006 30 42 9000 01  1006 30 44 9000 01  1006 30 46 9000 01  1006 30 48 9000   1006 30 61 9100 01  02  03  04  1006 30 61 9900 01  04  1006 30 63 9100 01  02  03  04  1006 30 63 9900 01 04  1006 30 65 9100 01  02  03  04  1006 30 65 9900 01  04  1006 30 67 9100 05  1006 30 67 9900   1006 30 92 9100 01  02  03  04  1006 30 92 9900 01  04    1006 30 94 9100 01  02  03  04  1006 30 94 9900 01  04    1006 30 96 9100 01  02  03  04  1006 30 96 9900 01  04    1006 30 98 9100 05  1006 30 98 9900   1006 40 00 9000   (1) The destinations are identified as follows: 01 Liechtenstein, Switzerland, the communes of Livigno and Campione dItalia, 02 Zones I, II, III, VI, Ceuta and Melilla, 03 Zones IV, V, VII (c), Canada and Zone VIII excluding Suriname, Guyana and Madagascar, 04 Destinations mentioned in Article 34 of amended Commission Regulation (EEC) No 3665/87, 05 Ceuta and Melilla. NB: The zones are those defined in the Annex to amended Commission Regulation (EEC) No 2145/92.